 1In the Matter Of JAMESTOWN LOUNGECOMPANYandUNITEDFURNITURE WORKERS OF AMERICA, LOCAL 34,C.I.O.Case No. R-5183.Decided May 6, 1943Mr. J. Russell Rogerson,of Jamestown, N. Y., for the Company.Mr. Joseph E. Proudwwn,of Jamestown, N. Y., for the C. I. O.Mr. Edward M. Nosbisch,of Buffalo, N. Y., for the A. F. of L.Mr. Joseph E. Gubbins,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Furniture Workers of America,Local 34, affiliated with the C. L, 0., herein called the C. I. 0., alleg-ing that a question affecting commerce had arisen concerning therepresentation of employees of Jamestown Lounge Company, James-town, New York, herein called the Company, the National LaborRelations Board provided for an appropriate hearing upon duenotice before Francis V. Cole, Trial Examiner. Said hearing washeld at Jamestown, New York, on April 15, 1943. The Company,the C. I. 0., and Upholsterers International Union, affiliated withthe A. F. of L., herein called the A. F. of L., appeared, participated,and were afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.The Trial Examiner's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYJamestown Lounge Company, a New York corporation, with itsprincipal office and plant at Jamestown, New York, is engaged in themanufacture of gun stocks, airplane parts, and furniture.During49 N. L R. B., No. 77.548 JAMESTOWN LOUNGE COMPANY549the year 1942 the Company used ra^v' materials valued at approxi-mately $400,000, of which approximately 80 percent was shipped toitsJamestownplantfrom points outside the State of New. York.During the same period the Company manufactured at its James-town, plant.finished products to the approximate value of $1,000,000,of which approximately' 80 percent was shipped to points outside theState of New York.The Company admits that it is engaged in com-,merce within the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDUnited Furniture Workers of America, Local 34, affiliated with theCongress of Industrial Organizations, and Upholsterers InternationalUnion, affiliated with the American Federation of Labor, are labororganizations admitting to membership employees of the Company.III.THE QUESTIONCONCERNINGREPRESENTATIONOn or about i\ arch 5, 1943, the C.. I. O. ,notified the Company byletter that it represented a majority of the Company's employees andrequested recognition for bargaining ,purposes.,The Company failedto reply to the letter but stated verbally to certain members of theC. I. O. that it would not grant such recognition since it doubted theC. I. O.'s claim of majority.At present there is a closed-shop agreement between the Companyand the A. F. of L., effective until November 16, 1943, covering theemployees in the upholstering department.'As to the employees inthe woodworking department, the A. F. of L. stated at the hearingthat it had attempted, on several occasions, to organize these' em-ployees but such organizational activities were unsuccessful untilMarch 1943.'Inasmuch as there is a closed-shop contract, which will not expireuntil November 16, 1943, covering' the employees of the upholsteringdepartment, we find that there is no question concerning the repre-sentation of these employees at this time, and for this reason theyshall not be included in the unit hereinafter found to be appropriate.Authorization and membership cards, submitted by the C. I. O. andthe A. F. of L., respectively, to the Trial Examiner at the hearing,indicate that both unions represent a substantial number of employeesin,the unit hereinafter found to be appropriate.'iThe'Jamestown plant is comprised of two departments,namely, upholstering andwoodworking.-'The C. I. O. submitted56 authorization cards,55 of whichbore apparently genuinesignaturesand weredated as follows. 1 in January 1943 , 32 in February 1943; and 22in Match 1943._The A F. of L,submitted 50 membership cards and application forms, 49 of which boreapparently genuine. signatures and weredated in March1943.The Company declined tofurnish acurrent payrollwhereby a determination could be made of the number ofdesignations beating signaturesof individuals whosenames appear on such pay roll.iThe Company stated that there are approximately115 employeesin the appropriate unit. 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and(7) of the Act.IV. THE APPROPRIATE UNITIn its petition` the C. I. O. requests a unit comprised of all produc-'tion and maintenance employees, including guards, watchmen, in-spectors,and employees of the upholstering department, butexcluding all supervisory and clerical employees.The A. F. of L. is-in agreement as to the various classifications of employees set forthin the petition but contends that the unit should be confined to thewoodworking department.The Company did not take any positionwith respect to the unit. Since the employees in the upholsteringdepartment are presently represented pursuant to contract, we shallexclude them from the unit.-Although both unions request that guards be included in the unit,nevertheless,, since they perform plant-protection services and areshortly expected to be militarized, and in accordance with our usualpractice, we shall exclude them from the unit hereinafter found tobe appropriate.We find, that all production and maintenance employees, includingwatchmen and inspectors, but excluding supervisory and clericalemployees, guards, and the employees' of the upholstering department,constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the questioni"concerning representation- whichhas arisen be resolved by an election by secret ballot among theemployees in, the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection, herein, subject to the limitations and additions set forth intthe Direction."DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard.-Rules-and Regulati6ns_Series}2,"as amended;`,it is her`eby'"-;-DIRECTED that, as part of the'investigation to ascertain representa-tives for the purposes of-collective bargaining with Jamestown LoungeThe C. I O. requested that it be designated as United Furniture Workers of America,C. I. 0., on the ballot.The request is granted.I JAMESTOWN LOUNGE COMPANY551Company, Jamestown, New York, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for theThird Region, acting in this matter as agentfor the National Labor Relations Board, and subject to Article III,'Section. 10, of said Rules and Regulations, among the employees inthe unit found appropriate in Section IV, above, who were employedduring the pay-roll, period immediately preceding the- date of this'Direction, including employees who did not work during said pay-rollperiod because they were ill or on vacation or temporarily laid off,and including employees in the armed forces of the United Stateswho present themselves in person at the polls, but excluding any whohave since quit or,been discharged for cause, to determine whetherthey desire to be represented by United Furniture Workers of America,C. I. O., or Upholsterers International Union, affiliated with the A. F.of L., for the purposes of collective bargaining, or by neither.